Exhibit 10.6

ASSIGNMENT AND ASSUMPTION OF LEASES

 

THE STATE OF TEXAS § § KNOW ALL MEN BY THESE PRESENTS: COUNTY OF HARRIS §

THAT, Overland Park Rehab, LP, a Texas limited partnership (“Assignor”) hereby
transfers, assigns and sets over unto HCII-5100 Indian Creek Parkway, LLC, a
Delaware limited liability company (“Assignee”), that certain lease dated
July 10, 2013, by and between Assignor, as Landlord, and Heartland
Rehabilitation Hospital, LLC, a Delaware limited liability company, as Tenant
(the “Lease”), which Lease covers the entire the premises (the “Premises”),
described in Exhibit “A” attached hereto and made a part hereof for all
purposes, Assignor further assigns that certain Guaranty dated July 10, 2013
made by Post Acute Medical, LLC, a Delaware limited liability company, as
Guarantor, in favor of Landlord, and the Lease, together with the Guaranty and
all amendments thereto and modifications thereof, are more particularly
referenced on the rent roll attached hereto as Exhibit “B” and made a part
hereof for all purposes.

TO HAVE AND TO HOLD the Lease, together with any and all guaranties of said
Lease, security deposits, prepaid rents, rights and appurtenances thereto in
anywise belonging to Assignor unto Assignee, its successors, legal
representatives and assigns FOREVER, and Assignor does hereby bind itself and
its successors and assigns to WARRANT AND FOREVER DEFEND all and singular the
ownership of the landlord’s interest in the Lease unto Assignee, its successors,
and assigns, against every person whomsoever lawfully claiming or to claim the
same or any part thereof by, through or under Assignor, but not otherwise.

Assignor indemnifies and agrees to hold Assignee harmless from and against any
loss, cost, damage or expense incurred by Assignee and arising from or in
connection with any liabilities or obligations of the landlord under the Lease
(including specifically, without limitation, the liabilities and obligations of
the landlord under the Lease with respect to security deposit in the amount of
$483,056.13, to be credited against the purchase price to be paid by Assignee at
Closing) attributable to the period prior to the date hereof, and Assignor shall
be solely liable for such liabilities and obligations.

Assignee, by its acceptance hereof, agrees to assume and indemnify and hold
Assignor harmless from and against all liabilities and obligations of the
landlord under the Lease (including specifically, without limitation, the
liabilities and obligations of the landlord under the Leases with respect to
security deposits, the receipt of which Assignee acknowledges was made by credit
to Assignee to the extent shown on the closing statement for Assignee’s
acquisition of the Premises) to the extent same arise or are otherwise
attributable to the period from and after the date hereof, but not otherwise;
provided, however, (a) Assignee shall have no liability to indemnify and hold
Assignor harmless from and against any liability or obligation arising under the
Lease prior to the date hereof even though same may be subject to a claim
brought after the date hereof; and (b) Assignee shall have no liability for the
payment of any tenant finish costs or leasing commissions attributable to any of
the Lease (including any commissions payable in connection with any renewal or
expansion thereof) except as and to the extent expressly set forth on Exhibit
“C” attached hereto and made a part hereof for all purposes, but not otherwise.

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this instrument as of (but not
necessarily on) this 17th day of February, 2015.

 

WITNESSES: ASSIGNOR: Overland Park Rehab, LP, a Texas limited partnership

/s/ Greg Aclin

By: Overland Park Rehab GP, LLC, Print Name:

Greg Aclin

a Texas limited liability company, its general partner

/s/ Larry W. Vaile

Print Name:

Larry W. Vaile

By:

/s/ Rick Zachardy

Print Name:

Rick Zachardy

Title:

/s/ Vice President

ASSIGNEE: HCII-5100 Indian Creek Parkway, LLC, a Delaware limited liability
company

/s/ Anatalia Sanchez

By: Carter Validus Operating Partnership II, LP, Print Name:

Anatalia Sanchez

a Delaware limited partnership, its sole member

/s/ Patrice Wolfe

Print Name:

Patrice Wolfe

By: Carter Validus Mission Critical REIT II, Inc., a Maryland corporation, its
general partner By:

/s/ John E. Carter

Print Name:

John E. Carter

Title:

CEO

 

2



--------------------------------------------------------------------------------

GUARANTOR: (solely for purposes of consenting

to the assignment of its Guaranty of the Lease described herein) WITNESSES: POST
ACUTE MEDICAL, LLC, a Delaware limited liability company

/s/ Lisa Keen

By:

/s/ Anthony Misitano

Print Name:

Lisa Keen

Print Name:

Anthony Misitano

Title:

President

/s/ Ellen L. Yasinski

Print Name:

Ellen L. Yasinski

 

3



--------------------------------------------------------------------------------

EXHIBIT A

PREMISES

LOT 1, Highlands Village West, First Plat, a subdivision in the City of Overland
Park, Johnson County, Kansas.

 

4



--------------------------------------------------------------------------------

EXHIBIT B

RENT ROLL

CERTIFICATION OF RENT ROLL

The undersigned certifies to HCII-5100 Indian Creek Parkway, LLC, a Delaware
limited liability company, that to the best of its knowledge, the attached Rent
Roll is true, complete, and accurate as of the date hereof and the undersigned
has no information which would indicate that the foregoing rent roll is not true
and correct.

Executed as of the 17th day of February, 2015.

 

Overland Park Rehab, LP, a Texas limited partnership By:

Overland Park Rehab GP, LLC,

a Texas limited partnership,

its general partner

By:

/s/ Rick Zachardy

Rick Zachardy Vice President

 

5



--------------------------------------------------------------------------------

EXHIBIT C

NONE

 

6